Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-9 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 13-16, 18, and 25 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Chatterjee et al. (US 2017/0303248) (“Chatterjee”).
For claims 1, 13, and 25; Chatterjee discloses:  a network device, comprising: setting, for a terminal device, a first number of repetitions to be used for a first transmission from the terminal device (paragraph 47:  repeated transmissions of uplink data from the UE 201 to the eNB 250 are set and scheduled at operation); detecting the first transmission from the terminal device based on a second number of repetitions (paragraph 47:  Eventually, the eNB 250 successfully decodes the data from the PUSCH retransmissions in operation 218); in response to detecting the first transmission correctly based on the second number of repetitions, comparing the second number with the first number (paragraph 47:  when the PUSCH data is successfully decoded before the end of the retransmission window 255, a DCI message indicating early termination of retransmissions is sent from the eNB 250 to the UE 201); and in response to the second number being less than the first number, identifying a resource for remaining repetitions after the second number of repetitions of the first transmission as being reusable for a further terminal device (paragraph 47:  This stops any remaining retransmissions from the UE 201, thereby saving power and freeing up transmission resources).
For claims 2 and 14; Chatterjee discloses:  in response to the second number being less than the first number, ceasing detection of the first transmission from the terminal device (paragraph 47:  This stops any remaining retransmissions from the UE 201, thereby saving power and freeing up transmission resources).
For claims 3 and 15; Chatterjee discloses:  wherein identifying the resource for the remaining repetitions as being reusable comprises: identifying the resource as a reusable resource if the first number is above a first threshold (paragraph 47:  If a threshold amount of time or number of retransmissions remains, operation 220 may be initiated, but if the threshold is not met, the system may simply allow the retransmission operations to occur with no early termination).
For claims 4 and 16; Chatterjee discloses:  identifying the resource for the remaining repetitions as being reusable comprises: identifying the resource as a reusable resource if the number of the remaining repetitions is no less than a second threshold (paragraph 47:  If a threshold amount of time or number of retransmissions remains, operation 220 may be initiated, but if the threshold is not met, the system may simply allow the retransmission operations to occur with no early termination).
For claims 6 and 18; Chatterjee discloses:  scheduling a second transmission from the further terminal device using the resource identified as reusable (paragraph 84:  The HARQ-ACK message 939B will be used, and if successfully transmitted, results in the PDSCH transmissions 932N-Z being canceled, with those resources freed for other transmissions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Graham et al. (US 9,535,740) (“Graham”).
For claims 5 and 17; Chatterjee discloses the subject matter in claim 1 as described above in the office action.
deallocate idle resources and add the resources to the adapter allocated unused resources pool).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the resource management as described by Graham in the retransmission system as described by Chatterjee.  The motivation is to improve resource usage.

Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Alazraki et al. (US 2006/0067256) (“Alazraki”).
For claims 10 and 22; Chatterjee discloses the subject matter in claim 6 as described above in the office action.
Chatterjee does not expressly disclose, but Alazraki from similar fields of endeavor teaches:  determining a link adaptation parameter for the further terminal device based on interference from the first transmission (claim 2:  the RLA selects from at least one of a group of: modulation and code rate pairings based upon previously transmitted pairings, successful acknowledgement of previous transmissions).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the link adaptation as described by Alazraki in the retransmission system as described by Chatterjee.  The motivation is to improve resource usage.

s 11, 12, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Alazraki as applied to claim 10 above, and further in view of Liu et al. (US 2015/0236814) (“Liu”).
For claims 11 and 23; Chatterjee discloses the subject matter in claim 10 as described above in the office action.
Chatterjee does not expressly disclose, but Liu from similar fields of endeavor teaches:  determining a compensation factor for adjusting a transmission parameter for the further terminal device (paragraph 26:  applying to the uplink subframe the first link adaptation loop may include selecting a Modulation and Coding Scheme ( MCS) based on the first SINR compensation factor and a SINR actually measured in the uplink subframe).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the link adaptation as described by Liu in the retransmission system as described by Chatterjee.  The motivation is to improve resource usage.
For claims 12 and 24; Chatterjee discloses the subject matter in claim 10 as described above in the office action.
Chatterjee does not expressly disclose, but Liu from similar fields of endeavor teaches:  the transmission parameter for the further terminal device comprises at least one of: a modulation and coding scheme; and a repetition level (paragraph 26:  applying to the uplink subframe the first link adaptation loop may include selecting a Modulation and Coding Scheme ( MCS) based on the first SINR compensation factor and a SINR actually measured in the uplink subframe).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the link adaptation as described by Liu in the retransmission system as described by Chatterjee.  The motivation is to improve resource usage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kiran et al. (US 2007/0250638); Kiran discloses early termination of retransmissions after correct decoding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN D BLANTON/Primary Examiner, Art Unit 2466